JUDGMENT

                                       Court of Appeals
                                   First District of Texas
                                        NO. 01-15-00796-CR

                       EX PARTE AMMAR MOHAMMED ALALI, Appellant

              Appeal from the County Court of Chambers County. (Tr. Ct. No. 29624).

      This case is an appeal from the order denying habeas relief signed by the trial court on April 27,
2015. After inspecting the record of the court below, it is the opinion of this Court that it has no
jurisdiction over the appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED that the
appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 10, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Brown.